Citation Nr: 1730473	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-34 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to May 1970.  He is the recipient of, among other things, the Combat Infantry Badge and the Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The issue of entitlement to service connection for bilateral hearing loss, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's current tinnitus is at least as likely as not the result of an in-service event or injury.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his current tinnitus is related to his time in active service.  Specifically, he asserts that he was exposed to noise from, among other things, both friendly and enemy fire on a daily basis while on active duty in the Republic of Vietnam.  See April 2017 Statement in Support of Claim.  The Veteran is in receipt of a Purple Heart, and his DD Form 214 shows that his military specialty was as an armored intelligence specialist.  The Board finds that the Veteran's statement are competent and credible and his reported noise exposure is consistent with the circumstances of his military service.  

In January 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his tinnitus.   The Veteran stated that the onset of his tinnitus began in about 1970.  Moreover, the Veteran reported that tinnitus had been continuous since that time.  Thus, the Board finds that the Veteran has a current diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Moreover, the Veteran is competent to report that his symptoms of tinnitus have continued since his military service and the Board has no reason to doubt the credibility of his lay assertions.  
The Board acknowledges that the January 2010 VA examiner provided a negative nexus opinion in regard to the Veteran's tinnitus.  However, the Board finds this opinion is of limited probative value, as the examiner did not consider the Veteran's statements regarding continuity of symptomatology.  Rather, he found that tinnitus was not present at separation, which is inconsistent with the Veteran's competent and credible lay statements.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value)

Nevertheless, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  The Board finds that the Veteran's statements as to the onset of tinnitus during his January 2010 VA examination to be competent and credible, and this lay evidence indicates a relationship between the current disability and the in-service noise exposure. 

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55  (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'....[I]f... the play is close, i.e., 'there is an approximate balance of positive and negative evidence, 'the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Unfortunately, a remand is required in this case for the issues of bilateral hearing loss, and hypertension.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

A. Hearing Loss

The Veteran contends that his current bilateral hearing loss is a result of in-service noise exposure, which, as noted above, is conceded in this case.  See, e.g., April 2017 Statement in Support of Claim.  

The Veteran was afforded a VA audiology examination in January 2010, with regard to his bilateral hearing loss.  Examination of the Veteran revealed a diagnosis of bilateral sensorineural hearing loss.  The examiner, however, opined that the Veteran's hearing loss was less likely than not caused by his active military service.  

The Board finds that the VA examination report is inadequate to decide the claim.  In her rationale for the negative nexus opinion, the January 2010 VA examiner noted that the Veteran's hearing was within normal limits at both enlistment and separation from military service, and that there was no threshold shift in hearing between that time.  The examiner, however, did not address the possibility of delayed-onset of hearing loss.  In that regard, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.   See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As a result, the Board finds that a remand is necessary to obtain an adequate medical opinion regarding the nature and etiology of the Veteran's bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

B. Hypertension

The Board notes that the Veteran has not been afforded a VA examination to address his claim for service connection for hypertension.  The evidence of record shows that he has been diagnosed with hypertension, and he asserted that the disorder is related to his military service or, alternatively, his service-connected anxiety disorder.  See May 2010 VA Examination; see also April 2017 Statement in Support of Claim.  In addition, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam era; therefore, it is presumed that he was exposed to herbicide agents during his military service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  As referenced in the Veteran's June 2017 Informal Hearing Presentation, although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, the Board finds the Veteran should be afforded a VA examination and medical opinion to determine the nature and etiology of his hypertension, to include whether the Veteran's hypertension is related to his conceded herbicide exposure during service in the Republic of Vietnam.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).  

Accordingly, the case is REMANDED for the following action:

1.The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss, and hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, the AOJ should forward the Veteran's claim to an otolaryngologist, or other qualified medical examiner, concerning the likelihood that the Veteran's hearing loss is related or attributable to his active duty service, to specifically include his competent and credible reports of noise exposure during service.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

In rendering this opinion, the examiner should consider the Veteran's statement that his bilateral hearing loss is related to in-service noise exposure.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. The Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not (a 50 percent probability of greater) that the Veteran's  hypertension first manifested in service, was caused by service, was aggravated by service, or is otherwise etiologically related to service, to include the Veteran's presumed herbicide agent exposure (notwithstanding the fact that it may not be a presumed association).
  
In rendering the opinion, the examiner should consider the National Academy of Sciences excerpt indicating a limited or suggestive association between herbicide exposure and hypertension.

The examiner should also address whether the Veteran's hypertension is etiologically related to, caused by, or aggravated by the Veteran's service-connected anxiety disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


